DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This case has been transferred to Examiner Haney in Art Unit 1634.

3.	Applicant's election with traverse of Group I in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that Applicants does not agree with the Office’s reliance on the prior art of Olek (WO 2014/170497) and they argue that Groups I and II share a special technical feature that makes a contribution over the art.  This argument has been fully considered but is not persuasive.  As discussed below claim 1 is anticipated by the prior art.  Since the method of claim 1 was known in the prior art, unity is lacking because there is no special technical feature common to all of the claims. The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4, 6, 8, 12-16, 18-27 are currently pending. 
Claims 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.

Nucleotide Sequence Disclosures
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application.   In the instant case the specification (pages 13-14) recites sequences that are preceded by “SEQ ID No.” rather than “SEQ ID NO:”. Correction is required. 

Claim Objections
5.	Claim 15 is objected to because of the following informalities:  for depending upon a withdrawn claim (clm 13).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  for depending upon a withdrawn claim (clm 14).  Appropriate correction is required.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




8.	Claims 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between CpG sites in the MCC gene and the presence of basophil  granulocytes (see clm 21, 25). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of quantification of relative amount of basophil  granulocytes based on comparing relative amounts of said bisulfite 
The claims recite a step of comparing said relative amount of said basophil  granulocytes to a sample taken earlier or in parallel from the same mammal, and/or to a control sample (clm 24). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may compare the relative amounts by looking at the two amounts side by side and thinking about them. 
The claims recite a step of distinguishing said basophil  granulocytes from other cell types (clm 25). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may distinguish the basophil  granulocytes from the other cell types by thinking about the CpG sites within MCC. 
The claims recite a step of concluding on the immune status of the mammal based on the basophil  granulocytes (clm 26). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may conclude the immune status by thinking about the basophil  granulocytes. 
The claims recite a step of measuring and/or monitoring the amount of said basophil  granulocytes in response to chemical and/or biological substances that are provided (clm 27). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may monitor the amount of basophil  granulocytes by reading laboratory reports on the basophil  granulocytes after the substances are provided. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite the steps that are set forth in claim 1.  These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept

The steps are recited at a high level of generality. The claims recite bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and
amplifying a region of the MCC gene from the bisulfite treated DNA to produce the
amplicon from the MCC gene.  The claims instruct one to perform a bisulfite treatment and then perform any amplification based technique on the treated DNA.  The claims do not require the use of any particular non-conventional reagents (i.e., primers) to amplify the MCC gene. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0027] Preferably, the amplification involves a polymerase enzyme, a PCR or chemical amplification reaction, or other amplification methods as known to the person of skill as described below, e.g. in the context of MSP, Heavy Methyl, Scorpion, MS-SNUPE, Methyl Light, bisulfite sequencing, methyl specific restriction assays and/or digital PCR (see, for example Kristensen and Hansen PCR-Based Methods for Detecting Single-Locus DNA Methylation Biomarkers in Cancer Diagnostics, Prognostics, and Response to Treatment Clinical Chemistry 55:8 1471-1483 (2009)).

The prior art of Olek (US 2016/0024578 Jan 28, 2016) also demonstrates the well understood, routine, conventional nature of additional elements. Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is 
SEQ ID NO 1100  1    CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  50
                  ||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ ID NO 1     281  CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  330


Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12, 15-16, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, 12, and 19-27 recite the limitation “a region of mutated in colorectal cancer (MCC) gene corresponding to SEQ ID NO: 1”. This limitation is considered indefinite because the term “corresponding” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to nucleic acid sequences.  It is unclear if a region “corresponding” to SEQ ID NO: 1 is SEQ ID NO: 1, is a fragment of SEQ ID NO: 1, or if it is a sequence near SEQ ID NO: 1. Further  the claim language is confusing 
Claim 2 recites that the “at least one CpG position is present in the 5' region upstream from the transcription start, promoter region, the 5' or 3’ untranslated regions, exon, intron,
exon/intron border and/or in the 3' region downstream of the transcriptional stop”. This
limitation is confusing because Claim 2 depends from claim 1 which requires a region according
to SEQ ID NO: 1. It is noted the SEQ ID NO: 1 is 406bp long and is a sequence found in intron 3 of the MCC gene. SEQ ID NO: 1 does not comprise the 5' region upstream from the
transcription start, the promoter region, the 5' or 3’ untranslated regions, a exon, any
exon/intron borders or the 3' region downstream of the transcriptional stop. Thus it’s unclear how
the CpG can be in SEQ ID NO: 1 (as stated in claim 1) and also in the additional regions set
forth in claim 2.
Claim 3 recites that the “at least one CpG position is selected from CpG positions 1-18
according to SEQ ID NO: 1”. This recitation is confusing because the first 18 base pairs of SEQ
ID NO: 1 are not all CpG positions. Rather positions 1-18 refers to specific CpG positions found
throughout SEQ ID NO 1. For example CpG 1 is at position 57 of SEQ ID NO: 1, CpG 2 is at
position 69 of SEQ ID NO: 1 and CpG 3 is at position 76 of SEQ ID NO: 1. 

Claim 6 is considered indefinite because it recites a broad limitation (mammalian) together with a narrow limitation (human) that falls within the broad limitation in the same claim.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus one of skill in the 
Claim 15 is drawn to “use of the kit according to claim 13 for identifying, quantifying, and/or monitoring basophil  granulocytes in a mammal”. Claim 15 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 16 is drawn to “use of the oligomer or amplicon according to claim 14 for identifying, quantifying, and/or monitoring basophil  granulocytes in a mammal”. Claim 16 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 19 recites “wherein said at least one CpG position is selected from CpG positions 57, 69, 76… in the bisulfite converted sequence according to SEQ ID NO: 2 or 3”. This recitation is confusing because it refers to “CpG” positions and the specification teaches that SEQ ID NO: 2 shows “TpG” specific relevant positions (para 0056).  Therefore it is unclear why SEQ ID NO: 2 is even mentioned in the claim since it doesn’t related to CpGs.  Secondly the claims are confusing because CpG positions recited in claim 19 refer to the actual positions of SEQ ID NO: 1. This is in contrast to claim 3 where “CpG positions” has a different meaning. 


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
Claim 21 is drawn to a method of detecting basophil  granulocytes in a sample.  The method comprises bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and producing a amplicon by amplifying from the bisulfite treated DNA a region of the MCC gene corresponding to SEQ ID NO: 1, wherein at least one CpG position in the region corresponding to SEQ ID NO: 1 comprises bisulfite convertible cytosine. In view of the recitation of “mammalian” the claims broadly encompass ANY type of mammal (i.e., human, rat, cat, bat, whale, etc.).  The claims encompass amplifying ANY region of the MCC gene corresponding to SEQ ID NO: 1.  It is noted that SEQ ID NO: 1 consists of 406 bp.  Thus the genus of possible regions of MCC that can be analyzed to detect basophil  granulocytes is quite large. The claims then require somehow detecting the presence of basophil  granulocytes in the sample based on the amplicon.  However the claims do not set forth how this information is obtained.

Claim 24 is drawn to a method for monitoring the level of basophil  granulocytes in a mammal, comprising performing the method according to claim 22, and comparing the relative amount of the basophil  granulocytes to a sample taken earlier or in parallel from the same mammal, and/or to a control sample.
Claim 25 is drawn to the method according to claim 21 further comprising distinguishing basophil  granulocytes from one or more of the cell types selected from follicular helper T cells, B-cells, cytotoxic T-cells, neutrophil granulocytes, monocytes, NK cells, and T-helper cells.
Claim 26 is drawn to the method according to claim 21, further comprising the step of concluding on the immune status of the mammal based on the basophil  granulocytes.  
Claim 27 is drawn to the method according to claim 21, further comprising measuring and/or monitoring the amount of  basophil  granulocytes in response to chemical and/or biological substances that are provided to the mammal.
The nature of the invention requires a reliable correlation between the methylation status of ANY region of SEQ ID NO: 1 and the presence/amount of basophil granulocytes in the sample. Additionally the nature of the invention requires a reliable correlation between the presence/amount of basophil  granulocytes in the sample and that patients’ immune status. Finally the nature of the invention requires being able to reliably distinguish basophil  granulocytes from other cell types based on the methylation status of ANY region of SEQ ID NO: 1. 
 Teachings in the Specification and Examples
The specification (Example 1) teaches that in order to identify basophil  granulocytes, qPCR was performed on bisulphite converted samples stemming from the human genomic region according to the following sequence (AMP2694 SEQ ID NO: 1).  The bisulfite converted target regions of the preferred qPCR assay system as developed were TpG specific (SEQ ID NO: 2) and CpG specific (SEQ ID NO: 3).
Figure 1 shows the CpG positions that were analyzed. The specification (para 0029) teaches that preferred are combinations of all, 9, 4, or 5 positions (see boxes), the analysis of which produces sufficient data and/or information in order to be informative in the context of the present invention. 

    PNG
    media_image1.png
    724
    606
    media_image1.png
    Greyscale



The specification (para 0022) teaches that the inventors have demonstrated that in the basophil  granulocytes the CpG motifs as disclosed are almost completely demethylated whereas the same motifs are completely methylated in all other immune cells.

    PNG
    media_image2.png
    161
    332
    media_image2.png
    Greyscale

State of the Art and the Unpredictability of the Art
While methods of detecting CpG methylation are known in the art, methods of correlating CpG methylation with the presence of a certain cell type (such as basophil  granulocytes) are highly unpredictable.    The unpredictability will be discussed below.
The claims are drawn to a method of detecting basophil  granulocytes in a sample based on CpG methylation of any region of the MCC gene corresponding to SEQ ID NO: 1 which is 406 bp long.  The specification discloses 18 CpG sites that are present in SEQ ID NO: 1 that can be used to detect the presence of basophil  granulocytes. The specification (para 0022) teaches that the inventors have demonstrated that in the basophil  granulocytes the CpG motifs as disclosed are almost completely demethylated whereas the same motifs are completely methylated in all other immune cells. However it is entirely unpredictable if other regions of the MCC gene (smaller fragments of SEQ ID NO: 1) are also completely demethylated whereas the 

The claims are drawn to a method of being able to distinguish basophil  granulocytes from other cells types based on CpG methylation of any region of the MCC gene corresponding to SEQ ID NO: 1.  As discussed above the claims encompass amplifying ANY region of the SEQ ID NO: 1 which is 406 bp long.  However the specification does not provide support for such breadth.  The claims encompass being able to detect basophil  granulocytes based on the detection of any single CpG site within this regions.  However this is not supported by the teachings in the specification.  For example consider region 2694.

    PNG
    media_image1.png
    724
    606
    media_image1.png
    Greyscale


The claims are drawn to a method of being able to conclude on the immune status of a mammal based the  basophil  granulocytes.  However the specification does not provide any guidance as to how the presence/absence of the basophil  granulocytes allows one to determine whether or not a person is immune or not immune to a particular disease.  This method is not supported by the teachings in the specification. 
 It is also unpredictable as to whether the results obtained in the specification with human cell samples could be extrapolated ANY mammalian cell sample.  Knowledge that particular CpG loci are hyper/hypo methylated in basophil  granulocytes of humans does not allow one to conclude that those CpG loci will also be hyper/hypo methylated in basophil  granulocytes of other types of mammals. Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract). As such it is unpredictable as to whether the findings in the instant specification pertaining to humans can be used in methods which encompass ANY mammal. 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6, 8, 12, 15-16, 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek (US 2016/0024578 Jan 28, 2016). 
Regarding Claim 1 Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (para 0033). The genomic marker regions are shown in Tables 4A to 4J. Olek teaches that the regions disclosed in Tables 4A to 4J, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (para 0063).  It is noted that Table 4G contains markers for granulocytes and their subtypes.  The MCC gene is disclosed as a marker for “bGRC_nm2” and “bGRC” appears to be an abbreviation for basophil granulocyte.  The “discovery fragment” for MCC is SEQ ID NO: 1100 (see Table 4G on pages 90 and 115).  SEQ ID NO: 1100 is found within SEQ ID NO: 1 of the present application (see alignment below)
SEQ ID NO 1100  1    CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  50
                  ||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ ID NO 1     281  CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  330


Olek further teaches the biological sample is obtained from a mammal (abstract). Thus Olek teaches a method comprising a) bisulfite treating isolated genomic DNA from a mammalian cell 
Regarding Claim 2 Olek teaches a method wherein the at least one CpG position is present in an intron since SEQ ID NO 1100 of Olek maps to intron 3 of the MCC gene. 
Regarding Claim 3 Olek teaches a method wherein at least one CpG position is selected from CpG positions 11-14 of SEQ ID NO: 1.  
SEQ ID NO 1100  1    CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  50
                  ||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ ID NO 1     281  CGGGGGGCCACCGAATACTCCCCGAGCGCATACTATTTACAGAAGAGTCA  330

Regarding Claim 4 Olek teaches that one can use bisulfite sequencing to determine the relative amount of bisulfite-convertible and/or non-bisulfite convertible DNA (para 0052). Thus Olek teaches a method wherein the bisulfite convertible cytosine is detected by bisulfite sequencing.
Regarding Claim 6 Olek teaches that the biological sample is derived from a mammalian body fluid (abstract). 
Regarding Claim 8 Olek teaches that the sample does not contain purified or enriched cells (para 0034). 
Regarding Claim 12 Olek teaches a method wherein the patient has cancer (para 0076). 
Regarding Claim 20 Olek teaches that the DNA sample is whole blood (para 0121). 
Regarding Claim 21 Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (para 
Regarding Claim 22 Olek teaches that human blood samples of unknown leukocyte and T-lymphocyte composition of auto-immune diseased volunteers were obtained for assessment of absolute leukocyte and T-lymphocyte composition via qPCR. As for Example 1, DNA of blood samples were isolated, bisulfite converted and relative amount of bisulfite converted DNA assessed via qPCR. Amount of bisulfite convertible DNA in cell-specific gene regions was set in relation to bisulfite convertible DNA of cell-unspecific DNA region (always, cell independent, constant pattern of bisulfite convertibility) to obtain relative amount of assessed cells (para 0099).  Thus Olek teaches that quantifying a relative amount of a cell type based on comparing relative amounts of said bisulfite convertible cytosine in the region with relative amounts of the bisulfite convertible cytosine in a control gene.

	Regarding Claim 24 Olek teaches a method comprising the step of monitoring said cellular composition in said biological sample as identified by comparing said composition and/or haemogram as identified with the composition in an earlier biological sample taken from the same mammal, and/or with the composition in a control sample. In this aspect, for example, modifications and changes of the cellular composition in a patient can be monitored during a medical treatment (para 0075).
	Regarding Claim 25 Olek teaches that basophil granulocytes can be distinguished from other cell types based on the methylation status of SEQ ID NO: 1100.  (Table 4G)
Regarding Claim 26 Olek teaches a method comprising the step of concluding on the immune status of a mammal based on said epigenetic haemogram as produced (para 0074). 
Regarding Claim 27 Olek teaches a method comprising the step of monitoring said cellular composition in said biological sample as identified by comparing said composition and/or haemogram as identified with the composition in an earlier biological sample taken from the same mammal, and/or with the composition in a control sample. In this aspect, for example, modifications and changes of the cellular composition in a patient can be monitored during a medical treatment (para 0075).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634